     Case 2:19-cv-01467-WBS-EFB Document 22 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                           No. 2:19-cv-1467-WBS-EFB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    M. CHAPPUIS,
15                       Defendant.
16

17           Plaintiff filed this section 1983 action on July 26, 2019 and sought leave to proceed in

18   forma pauperis (“IFP”). See ECF Nos. 5, 7, & 9. The court recommended that his application to

19   proceed IFP be denied because it determined that plaintiff was a “three-striker” within the

20   meaning of 28 U.S.C. § 1915(g). ECF No. 12. Plaintiff did not file objections to those

21   recommendations, and they were adopted by the district judge. ECF No. 13. Plaintiff was

22   directed to pay the four-hundred dollar filing fee within fourteen days or face dismissal of this

23   action. Id. Plaintiff failed to submit the fee (or any other filing) during the requisite time period

24   and, on May 21, 2020, the district judge dismissed this action. ECF Nos. 14 & 15. Shortly

25   thereafter, on the same day, plaintiff filed a “motion to review in forma pauperis status” which the

26   court construes as a motion for reconsideration. ECF No. 16. The motion must be denied.

27   /////

28   /////
                                                        1
     Case 2:19-cv-01467-WBS-EFB Document 22 Filed 09/17/20 Page 2 of 3

 1                                          Legal Standards
 2           Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the
 3
     district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment
 4
     for:
 5
                    (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
 6                  discovered evidence that with reasonably diligence, could not have
                    been discovered in time to move for a new trial under Rule 59(b); (3)
 7                  fraud (whether previously called intrinsic or extrinsic),
                    misrepresentation, or misconduct by an opposing party; (4) the
 8                  judgment is void; (5) the judgment has been satisfied, released, or
                    discharged; it is based on an earlier judgment that has been reversed
 9                  or vacated; or applying it prospectively is no longer equitable; or (6)
                    any other reason justifying relief from the operation of the judgment.
10

11   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, and for
12   reasons (1), (2), and (3), no more than a year after the entry of the judgment or order or the date
13   of the proceeding. Fed. R. Civ. P. 60(c)(1).
14                                                  Analysis
15           Plaintiff’s motion for reconsideration is a single page. ECF No. 16. He offers neither
16   legal argument nor any contention that he is not a “three-striker.” Instead, he contends that, the
17   district judge – whom he mistakenly refers to as the magistrate judge – erred when he indicated
18   that no objections had been filed in adopting the March 19, 2020 findings and recommendations.
19   See ECF No. 13. He claims that he sent his objections on an unspecified date before he left
20   Pelican Bay State Prison. ECF No. 16 at 1. Nevertheless, a review of the docket indicates that
21   those objections never reached the court. They are not on the docket and the court cannot hazard
22   to guess as to why they failed to arrive or what their content might have been. Thus, this motion
23   for reconsideration should be denied. This decision does not preclude the filing of a more
24   substantive motion for reconsideration which argues why plaintiff should be allowed to proceed
25   in forma pauperis.1
26   /////
27
             1
             Plaintiff is cautioned that this notation is not in any way an indication of how any
28   subsequent motion would be decided.
                                                         2
     Case 2:19-cv-01467-WBS-EFB Document 22 Filed 09/17/20 Page 3 of 3

 1          Thus, it is RECOMMENDED that plaintiff’s motion for review of in forma pauperis
 2   status (ECF No. 16) be DENIED.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: September 16, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
